Stafford, J.
This cause was heard with State v. ColhnSj et al.} and is partly ruled by it. The premises are owned by William E. Hawks, whose interests therein are looked after and the rents collected by his son and agent, George Hawks. It does not appear that the owner himself knew, or bad reason to suppose, that the premises, which are occupied by the other defendants as a restaurant, were being used for the unlawful sale of intoxicating liquor, but such was the fact; and the agent had reason to believe that it was so. To this extent the reasoning in the Collins case is applicable and controlling. It was therefore proper for the state to ask the agent, as a witness, whether he had read accounts in the papers of searches and seizures on the premises, and of convictions of persons occupying the premises or employed therein; for his answer, which is not before us, might tend to show that he had notice of the unlawful use that was being made of the property; and for the same reason it was proper to ask him as h> his having made investigation touching the question of such use.
The bill charged that intoxicating liquor was kept upon the premises with intent to sell the same unlawfully. The proof is that the liquors were kept in another building until required, and then brought into this building, and there sold and served to customers. It is now insisted that here is such •a variance that the bill cannot be sustained. We see no' such obstacle. The liquors must have been kept for some appreciable time upon the premises complained of after they were *50brought in, and before they were sold and delivered; and during that time were being kept with the unlawful intent alleged. The report does not show, and it is not very material, just how long they were so kept.

Decree affirmed, and cause remanded.